Citation Nr: 0534180	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-15 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for dizziness and 
headaches due to causes other than a grenade explosion.  

2.  Entitlement to service connection for a right shoulder 
injury due to causes other than a grenade explosion.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to March 
1969.

These matters are before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the claims.

The veteran provided testimony at a personal hearing 
conducted before the undersigned Veterans Law Judge in 
February 2004, a transcript of which is of record.

In July 2004, the Board remanded the veteran's claim on the 
issues noted on the cover page for further development.  The 
requested development was completed to the extent possible.  
In a February 2005 Supplemental Statement of the Case (SSOC), 
the Appeals Management Center (AMC) denied the veteran's 
claims for service connection.  As the additional development 
was performed, the Board finds that the AMC substantially 
complied with the remand directives, and that a new remand is 
not required under Stegall v. West, 11 Vet. App. 268 (1998).
 
Additional evidence was received since the February 2005 SSOC 
was issued.  However, as that evidence does not address the 
issues on appeal, no prejudice to the veteran exists in 
deciding the appeal without the RO's consideration of that 
evidence in the first instance.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).





FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO to the extent permitted based upon the 
cooperation of the veteran and the duty to notify has been 
satisfied.

2.  The veteran did not respond to the request for 
information regarding an in-service automobile accident.

3.  There is no current medical evidence showing a chronic 
right shoulder disability.

4.  There is no current medical evidence showing a chronic 
disability related to headaches and dizziness.


CONCLUSIONSOF LAW

1.  A shoulder disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  A headache and dizziness disability was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in June 2001 and August 2004 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a March 2003 Statement of the 
Case (SOC), and a February 2005 Supplemental Statement of the 
Case (SSOC).  These documents provided him with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and some private medical 
records.  The veteran did not respond to the request for 
additional information regarding his in-service accident, and 
has not provided authorization forms for medical records in 
conjunction with this claim.  Under the circumstances in this 
case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims). 




Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2003).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury during service or during 
the presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.




Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his multiple contentions, 
including those raised at a February 2004 hearing; service 
medical and personnel records, and private medical records or 
statements dated in 1969, 1996, and March 2005.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As an initial point, the Board must point out that the August 
2004 decision determined that injuries sustained in the 
grenade explosion in March 1968 were the result of willful 
misconduct and denied service connection for headaches and 
dizziness, and right shoulder and skull fragment injuries.  

The veteran's service medical records note that in November 
1968, he was seen for a complaint of dizziness or 
lightheadedness since May 1968, when he suffered a blast 
concussion from a grenade.  He was examined and put through 
several tests to try to induce such dizziness, but he 
demonstrated no symptoms of dizziness.  His skull fragment 
wound was referenced.  The impression at that time was mild 
orthostatic hypotension, etiology undetermined.  A 
neurosurgical consult at next duty station was recommended 
regarding his retained fragment if the veteran so desired.

An undated statement noted that the veteran was referred to 
the neurology clinic for a problem of dizziness, which was 
"apparently related to a hand grenade blast" in May 1968.  
It was noted that the dizziness or lightheadedness occurred 
only on standing up too quickly, with no problems with 
unconsciousness.  Following review of x-rays showing the 
fragment wound, the examiner stated that it was uncertain 
whether the fragment was related to his complaint of 
dizziness, or whether it was simply a sequel to the blast 
concussion.  The dizziness was considered to be mild with no 
associated problems.

In March 1969 he presented requesting a consultation for his 
history of a skull fragment.  The veteran stated that he was 
in an automobile accident on February 1, 1969 and his head 
went through the windshield.  The veteran reported having 
more headaches since then.  Assessment was right occipital 
headaches.  X-rays were taken of the head and shoulder, which 
showed the retained fragments from the grenade, but no other 
abnormalities.  

A post-service July 1969 reported noted the veteran was 
involved in an automobile accident on January 28, 1969 when 
he collided with another car.  He stated he was not wearing a 
seat belt, and was thrown forward striking his forehead 
against the windshield.  At the time of the examination, he 
complained of right frontal and right occipital headaches and 
occasional twitching of the muscles at the posterior right 
shoulder.  The hand grenade accident was noted.  The July 
1969 examination also noted that the veteran's shoulder 
motions were completely normal and his deep and superficial 
reflexes were normal throughout.  Diagnosis was old contusion 
at right forehead with intermittent post traumatic headache 
and old multiple shrapnel wounds at right upper extremity and 
right upper eyelid.  

The physician stated that the veteran had little or no 
disability at the head due to the automobile accident.  He 
noted it was possible the veteran had intermittent headaches, 
but returned to active duty and was working at a plant post 
service without any difficulty.  He noted the shrapnel 
residual could cause headaches.  He summarized that the 
veteran had no neurological deficiency as a result of the 
automobile accident and that he required no medical 
treatment.  

During the veteran's February 2004 hearing he indicated that 
when he moved his shoulder up and down he could feel a deep 
pain inside his shoulder muscle.  He also testified as to 
suffering from headaches and dizziness.  

With respect to the veteran's claim for a right shoulder 
injury, there is no medical evidence showing a chronic 
shoulder disorder in service (other than fragment wounds), 
nor is there any current medical evidence revealing a chronic 
shoulder disorder.  Despite requests for the veteran to 
provide medical evidence of a current disability, or to 
provide authorizations for physicians for VA to obtain such 
evidence, the veteran did not do so.  

In order to support a claim for service connection, the 
evidence must show that the veteran has the claimed 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996).  In the 
absence of proof of present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 
U.S.C.A. § 1131 requires existence of present disability for 
VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).  As there is no evidence of a chronic 
right shoulder condition unrelated to the grenade blast in 
service, and no competent medical evidence of a right 
shoulder disability, service connection must be denied.

Turning to the headaches and dizziness claim, again, there is 
no current medical evidence of these disorders, despite 
attempts to obtain such records from the veteran.  The only 
response to VA's request was the submission of a statement on 
a prescription pad dealing with post traumatic stress 
disorder and amnestic syndrome.  As these are not the issues 
presently on appeal, that statement is not relevant to the 
claim.  

While the Board recognizes that the veteran did complain of 
dizziness in service, and was diagnosed with orthostatic 
hypotension, this was shown to have begun shortly after the 
grenade explosion, and was considered to be possibly related 
to the fragment wound or the blast concussion from the 
grenade explosion.  None of the post service medical evidence 
addresses the problem.  

Additionally, while the veteran was shown to complain of 
headaches in service, which increased after his automobile 
accident, a post-service report revealed no residual 
disability related to that accident, and suggested that the 
grenade injury may be to blame.  In addition, there is no 
current medical evidence regarding a chronic headache 
disorder that is unrelated to the grenade injury.  As noted 
above, absent evidence of a current disability, there can be 
no valid claim.  See Brammer, Degmetich, both supra.

Moreover, in a letter dated in August 2004, the RO advised 
the veteran to complete a Report of Accidental Injury (VA 
Form 21.4176) to provide information pertaining to his 
automobile accident in 1969.  Other than the veteran's 
reference to the accident in a single March 1969 service 
medical record entry, there are no records of treatment for 
the accident, nor line of duty determination.  Without such 
information, the Board cannot determine whether the accident 
was, in fact, in the line of duty.  

The lack of information concerning the circumstances 
surrounding the automobile accident, which the veteran failed 
to provide, renders any perceived duty to obtain a nexus 
opinion regarding the claimed disabilities pointless.  
Service connection can only be established for disabilities 
not resulting from misconduct.  Without some indication as to 
whether the accident occurred in the line of duty, the 
evidence is not sufficient to permit a finding of service 
connection for any residuals deemed to be related to that 
accident.  "The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

In light of the above, the Board finds that the claims for 
service connection for a right shoulder condition, and 
headaches and dizziness must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  



ORDER

Entitlement to service connection for a shoulder disability 
is denied.  

Entitlement to service connection for headaches and dizziness 
is denied.  



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


